Case 1:20-cv-00434-KWR-JFR Document 1-2 Filed 05/06/20 Page 1 of 2




                             B
                         Case 1:20-cv-00434-KWR-JFR Document 1-2 Filed 05/06/20 Page 2 of 2
    D-202-CV-202001728 - Tuesday, May 5, 2020


                                                                               Frank Yu


                                                                                     v.


                                                                    Navient Solutions LLC
                                                                            CASE DETAIL
             CASE #            CURRENT JUDGE                      FILING DATE                                                COURT
D-202-CV-202001728         Franchini, Nancy J.             03/04/2020                ALBUQUERQUE District


                                                                    PARTIES TO THIS CASE
               PARTY TYPE                           PARTY DESCRIPTION                               PARTY #                               PARTY NAME
D                                          Defendant                                 1                                          NAVIENT SOLUTIONS LLC
P                                          Plaintiff                                 1                                          YU FRANK
                                                                        ATTORNEY: MUELLER ROBERT D.


                                                                  CIVIL COMPLAINT DETAIL
      COMPLAINT DATE                    COMPLAINT SEQ #                 COMPLAINT DESCRIPTION                         DISP                     DISP DATE
03/04/2020                       1                                      OPN: COMPLAINT

             COA SEQ #                                                                    COA DESCRIPTION
                 1                                                                          Trade Practices Act

                          PARTY NAME                                                         PARTY TYPE                                         PARTY #

      COMPLAINT DATE                    COMPLAINT SEQ #                 COMPLAINT DESCRIPTION                         DISP                     DISP DATE
03/04/2020                       2                                      OPN: COMPLAINT

             COA SEQ #                                                                    COA DESCRIPTION
                 1                                                                          Declaratory Relief

                          PARTY NAME                                                         PARTY TYPE                                         PARTY #

      COMPLAINT DATE                    COMPLAINT SEQ #                 COMPLAINT DESCRIPTION                         DISP                     DISP DATE
03/04/2020                       3                                      OPN: COMPLAINT

             COA SEQ #                                                                    COA DESCRIPTION
                 1                                                                                Other

                          PARTY NAME                                                         PARTY TYPE                                         PARTY #



                                                           REGISTER OF ACTIONS ACTIVITY
      EVENT DATE            EVENT DESCRIPTION                    EVENT RESULT             PARTY TYPE                         PARTY #                 AMOUNT
03/20/2020
03/05/2020
03/05/2020
03/04/2020                 ARB: CERT NOT SUBJECT                                     P                            1
03/04/2020                 OPN: COMPLAINT                                            P                            1


                                                                 JUDGE ASSIGNMENT HISTORY
         ASSIGNMENT DATE                                  JUDGE NAME                                  SEQ #                     ASSIGNMENT EVENT DESCRIPTION
03/04/2020                                 Franchini, Nancy J.                       1                                          INITIAL ASSIGNMENT




    Page 1
